
	
		II
		111th CONGRESS
		1st Session
		S. 215
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 13, 2009
			Mr. Hatch introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Boy Scouts of America to
		  exchange certain land in the State of Utah acquired under the Recreation and
		  Public Purposes Act.
	
	
		1.Short titleThis Act may be cited as the
			 Boy Scouts of America Land Transfer
			 Act of 2009.
		2.DefinitionsIn this Act:
			(1)Boy scoutsThe term Boy Scouts means
			 the Utah National Parks Council of the Boy Scouts of America.
			(2)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			3.Boy scouts of america land
			 exchange
			(a)Congressional FindingCongress finds that the parcels of land
			 described in paragraphs (1) and (2) of subsection (c) are of approximately
			 equal value consistent with section 206(h) of the
			 Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1716(h)).
			(b)Authority to convey
				(1)In generalSubject to subsection (d) and
			 notwithstanding the Act of June 14, 1926 (commonly known as the
			 Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.), the
			 Boy Scouts may convey to Brian Head Resort, subject to valid existing rights
			 and, except as provided in paragraph (2), any rights reserved by the United
			 States, all right, title, and interest granted to the Boy Scouts by the
			 original patent to the parcel described in subsection (c)(1) in exchange for
			 the conveyance by Brian Head Resort to the Boy Scouts of all right, title, and
			 interest in and to the parcels described in subsection (c)(2).
				(2)Reversionary interestOn conveyance of the parcel of land
			 described in subsection (c)(1), the Secretary shall have discretion with
			 respect to whether or not the reversionary interests of the United States are
			 to be exercised.
				(c)Description of landThe parcels of land referred to in
			 subsection (a) are—
				(1)the 120-acre parcel that is part of a tract
			 of public land acquired by the Boy Scouts under the Act of June 14, 1926
			 (commonly known as the Recreation and Public Purposes Act) (43
			 U.S.C. 869 et seq.) for the purpose of operating a camp, which is more
			 particularly described as the
			 W1/2SE1/4 and
			 SE1/4SE1/4 sec. 26, T. 35 S., R. 9
			 W., of the Salt Lake Base and Meridian; and
				(2)the 2 parcels of private land owned by
			 Brian Head Resort that total 120 acres, which are more particularly described
			 as—
					(A)NE1/4NW1/4
			 and NE1/4NE1/4 sec. 25, T. 35 S., R.
			 9 W., Salt Lake Base and Meridian; and
					(B)SE1/4SE1/4
			 sec. 24, T. 35. S., R. 9 W., Salt Lake Base and Meridian.
					(d)ConditionsOn conveyance to the Boy Scouts under
			 subsection (b)(1), the parcels of land described in subsection (c)(2) shall be
			 subject to the terms and conditions imposed on the entire tract of land
			 acquired by the Boy Scouts for a camp under the Bureau of Land Management
			 patent numbered 43–75–0010.
			(e)Modification of patentOn completion of the exchange under
			 subsection (b)(1), the Secretary shall amend the original Bureau of Land
			 Management patent providing for the conveyance to the Boy Scouts under the Act
			 of June 14, 1926 (commonly known as the Recreation and Public Purposes
			 Act) (43 U.S.C. 869 et seq.) numbered 43–75–0010 to take into account
			 the exchange under subsection (b)(1).
			
